IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                               No. 02-30381
                             Summary Calendar


                      UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                      versus

                          CHRISTOL ARNAZ DOUCETT,

                                                      Defendant-Appellant.



           Appeal from the United States District Court
               for the Western District of Louisiana
                          (00-CR-20049-4)

                             December 31, 2002

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Carmen M. Rodriguez, appointed counsel for Christol Arnaz

Doucett, has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).               Once an

Anders brief has been filed, we must “conduct the familiar inquiry

as   to whether   there    are   no    nonfrivolous   issues   for   appeal”,

considering the arguments made by appointed counsel along with any




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
issues raised by the defendant.   United States v. Wagner, 158 F.3d

901, 902 (5th Cir. 1998).

     Doucett has received a copy of counsel’s motion and brief and

has filed a response.       Our independent review of the brief,

Doucett’s response, and the record discloses no nonfrivolous issue.

Accordingly:   counsel’s motion for leave to withdraw is GRANTED;

counsel is excused from further responsibilities herein; and the

APPEAL IS DISMISSED.   See 5th Cir. R. 42.2.

                   LEAVE TO WITHDRAW GRANTED; APPEAL DISMISSED




                                  2